Citation Nr: 1641242	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for major depressive disorder and assigned a 50 percent rating, effective October 7, 2011.  

The Board observes that the Veteran initially appointed Disabled American Veterans (DAV) as his representative.  However, in correspondence received in August 2015, he revoked DAV's power of attorney and indicated that he was representing himself.  He has not appointed a new representative in his case.  In light of the foregoing, the Board finds that all due process requirements were met regarding the Veteran's right to appoint a representative in his case before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's major depressive disorder has been assigned a 50 percent rating.  He contends that a higher rating is warranted.

In a May 2015 statement from the appellant's former representative, he asserted that the 50 percent rating for the Veteran's psychiatric disorder was based on an October 2011 examination and did not reflect the current severity of the appellant's condition.  At the outset, the Board observes that the Veteran's last VA examination was in December 2012.  Notwithstanding, more than 3 years have passed since the appellant's last VA examination.  Moreover, the evidence of record suggests that the appellant's major depressive disorder has worsened.  Indeed, since the last examination the Veteran has submitted a claim of unemployability based on his psychiatric symptoms.  Therefore, a new examination should be provided on remand.  See 38 C.F.R. § 3.327 (a) (2015); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Board observes the most recent records regarding treatment for the Veteran's major depressive disorder are dated in February 2013.  On remand, outstanding medical records must be obtained.  

Lastly, entitlement to a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

As noted above, the issue of entitlement to a TDIU was raised in a November 2013 statement.  See also November 2013 Veteran's Application for Increased Compensation Based on Unemployability. 

A review of the record shows that the Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the originating agency has not adjudicated the TDIU issue.  Therefore, the Board finds that further action is required of the originating agency before the Board decides the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide all required notice in response to the TDIU claim.

2.  Obtain all outstanding VA treatment records for the Veteran's major depressive disorder.

3.  Ask the Veteran to identify any private medical treatment for his psychiatric disorder and furnish appropriate authorization for the release of the medical records. 

If the Veteran fails to furnish the necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

4.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of his major depressive disorder.  The claims file must be reviewed by the examiner and such review should be noted in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should be asked to comment on the severity of the Veteran's major depressive disorder, and specify the degree of occupational or social impairment due to his service-connected psychiatric disorder.  The examiner should also comment on any difficulty establishing and maintaining effective work and social relationships due to his major depressive disorder.  Any specific limitations in the workplace due to PTSD should be noted.  For example, would the PTSD be expected to interfere with the Veteran's tasks as a Pastor, to include necessary interaction with the congregation and/or church officials?  

A complete rationale must be provided for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Adjudicate the claim of entitlement to a TDIU.

6.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




